Citation Nr: 1609953	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos or herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from August 1968 to July 1972.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Board remanded the case for additional development in January 2014, and again in March 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant has been diagnosed with any chronic respiratory disorder at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2010, the appellant filed a claim for service connection for a "yet to be diagnosed respiratory illness" that he said he believed was due to either asbestos or Agent Orange.  He maintains that he was exposed to these substances when he served on the USS HALSEY.  In the alternative, he argues that he has a respiratory disorder that was caused by toxic fumes from a paint remover spill that occurred on the USS HALSEY.

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was provided notice regarding his claim for service connection for a respiratory disorder in correspondence dated in March 2011 (prior to the August 2011 rating decision).  His service connection claim was subsequently readjudicated, most recently in a November 2015 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

The duty to assist was also met in this case.  The appellant's service medical treatment records are in the claims file and his VA medical treatment records have also been obtained and associated with the file.  

However, the appellant has not been afforded a VA medical examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 159(c)(4).  

The appellant maintains that he currently has respiratory-related problems and that these conditions are linked to his military service, but there is no evidence of record to establish that the appellant has the medical expertise that would render competent his statements as to the proper diagnosis or etiology of any claimed disorder.  The record does not establish that the appellant or his representative has the medical knowledge or expertise to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These lay statements are insufficient to trigger VA's duty to provide an examination; VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

In this case, there is no credible, competent, or persuasive evidence of record to establish that the Veteran has a current chronic respiratory disorder that is related to some incident of service which would trigger an obligation to provide the Veteran with a VA examination.  See 38 U.S.C.A. § 5103A; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010); and Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, pursuant to the January 2014 Board remand, outstanding VA medical treatment records were obtained and associated with the evidence of record.  Pursuant to the March 2015 Board remand, the appellant's representative was contacted.  Therefore, substantial compliance has been achieved. 

The appellant was also afforded the opportunity to produce additional evidence to support his claim for service connection for a respiratory disorder.  Thus, the Board determines that the evidentiary record is adequate.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for service connection for a respiratory disorder have been accomplished.

II.  Merits of the Claim

Review of the appellant's service medical treatment records reveals that he underwent a service separation examination in July 1972.  His clinical evaluation was normal and his chest x-ray was within normal limits.

Review of the appellant's post-service VA medical treatment records reveals that he was seen in a primary care clinic in August 2011.  The associated note states that the appellant had undergone pulmonary function testing in 2006 that was normal.  He described experiencing panic attacks and it was thought that the associated shortness of breath resembled hyperventilation syndrome.  The appellant was admitted to a VA hospital in July 2013; he was noted to work in tile and flooring.  The prior medical history section did not include any chronic respiratory disorder and the appellant was not taking any medication for a respiratory disorder.  An August 2013 preoperative report review of systems states that the appellant had had chronic dyspnea on exertion (DOE) since his coronary artery bypass surgery in May 2012.  On physical examination, his lungs were clear to auscultation bilaterally, with no wheezes or crackles.  That same month, it was also indicated that the appellant did not have chronic obstructive pulmonary disease (COPD).  During his January 2014 annual examination, the appellant did not report any problems with his lungs, although he did complain of a problem with phlegm.  The appellant was hospitalized for treatment of a ventral hernia in February 2014.  The review of systems states that that the appellant had had chronic (DOE) since his coronary artery bypass surgery in May 2012, with no change in symptoms.  The appellant's medications did not include any prescription relating to a respiratory disorder.  

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence of record shows that the appellant suffers from dyspnea that has been clinically associated with his coronary artery disease.  However, none of the medical evidence of record establishes that the appellant had a chronic respiratory disorder or chronic pulmonary disorder at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a present pulmonary or respiratory disability, service connection is not warranted.  

The Board acknowledges the appellant's belief that he has a chronic respiratory disorder that is related to his military service.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for pulmonary or respiratory conditions.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, the preponderance of the evidence is against the appellant's claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a respiratory disorder is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


